


Exhibit 10.16

[ex1016image002.jpg]

Walter Industries, Inc.
4211 W. Boy Scout Blvd.
Tampa, FL  33607
(813) 871-4811

 

January 6, 2003

 

 

Mr. Brad Kitterman
340 Old York Road
Duluth, GA  30097

 

Dear Brad:

 

The purpose of this letter is to confirm the terms of our offer to employ you as
President and Chief Operating Officer of the U. S. Pipe and Foundry Company, a
wholly owned subsidiary of Walter Industries, Inc. (the “Company”). This offer
will remain valid until and through January 13, 2003 and is subject to
satisfactory completion of a drug test.

 


1.                                       AS PRESIDENT AND CHIEF OPERATING
OFFICER OF U. S. PIPE, YOU SHALL REPORT TO AND SERVE AT THE DIRECTION OF THE
PRESIDENT AND CHIEF EXECUTIVE OFFICER OF WALTER INDUSTRIES, INC., OR TO SUCH
OTHER PERSON AS MAY BE DESIGNATED FROM TIME TO TIME.  YOUR INITIAL
RESPONSIBILITIES SHALL BE TO MANAGE THE P & L FOR U. S. PIPE AND TO EXPAND ITS
SALES/MARKETING POTENTIAL WHILE MAKING ITS OPERATIONS EFFICIENT.  SUCH
RESPONSIBILITIES MAY BE CHANGED FROM TIME TO TIME.

 


2.                                       YOUR EMPLOYMENT WILL COMMENCE ON
JANUARY 13, 2003.

 


3.                                       YOUR COMPENSATION PACKAGE WILL BE AS
FOLLOWS:

 

(a)                                  Base Salary

 

$22,916.67 per month ($275,000 annually), which will be paid in accordance with
the payroll practices of the Company, as they may change from time to time.

 

(b)                                 Bonus

 

Your annual target bonus will be 60.0% of your base salary.  The amount of your
bonus will fluctuate based upon actual performance under the Company’s bonus
plan as in effect

 

--------------------------------------------------------------------------------


 

from time to time. Participation in the bonus pool is dependent upon the
achievement of the Company’s annual financial and other goals, as well as the
accomplishment of individual objectives mutually agreed upon in writing each
year.  To receive a bonus, you must be employed at the time the bonus is paid,
except as allowed in Section 8 of this document.  Please note that participation
in the Employee Stock Purchase Plan is a requirement for participation in the
bonus pool.

 

As discussed, the Company desires to have you, as a senior executive of the
Company, make a meaningful investment in the Company.  In this regard, you have
committed to invest currently $50,000 in the Company’s common stock.  This
investment should be made at the time you accept employment, prior to your
obtaining any inside information concerning the Company and its business.

 

(c)                                  Stock Options

 

You will receive an initial award of 30,500 shares under the Company’s stock
option plan in the form of a non-qualified stock option vesting one-third per
year over three years, subject to the terms of the Company’s stock option plan. 
This option will be awarded and priced on or about your first day of employment.

 

You will be eligible to participate in the Company’s stock option plan going
forward.  Your position would normally be eligible for 30,500 shares as a target
award which may change under the Company’s executive compensation program from
time to time.

 

(d)                                 Auto Allowance

 

You will receive $1,500 per month auto allowance.

 

(e)                                  Benefits

 

•                  Reimbursement for all reasonable and customary
business-related travel and entertainment expenses, in accordance with the terms
of the Company’s policy, as it may change from time to time.

 

•                  Participation in the Company’s life and health insurance
benefit programs in accordance with their terms, as they may change from time to
time.  A benefits booklet will be available for your review upon request.

 

•                  Participation in the Walter Industries, Inc. Profit-Sharing
Plan according to its terms.

 

2

--------------------------------------------------------------------------------


 

•                  Participation in the Relocation Policy for transferred
employees.  Reasonable temporary living expenses will be covered for a period of
six (6) months, including the use of a furnished apartment.

 

•                  Participation in the Walter Industries 401(k) Plan, as it may
change from time to time and in accordance with its terms.  A 401(k) booklet
will be available for your review upon request.  Your eligibility to participate
will be consistent with the requirements of ERISA.

 

•                  Eligibility for four (4) weeks of annual vacation to be used
each year in accordance with the Company’s policy, as it may change from time to
time.

 

4.                                       It is agreed and understood that your
employment with the Company is to be at will, and either you or the Company may
terminate the employment relationship at any time for any reason, with or
without cause, and with or without notice to the other.  Nothing herein or
elsewhere constitutes or shall be construed as a commitment to employ you or pay
you severance, other than is stipulated in this letter, for any period of time. 
You confirm that you have read and have fully understood the contents of this
employment offer letter.

 

5.                                       You agree that all inventions,
improvements, trade secrets, reports, manuals, computer programs, systems, tapes
and other ideas and materials developed or invented by you during the period of
your employment with the Company, either solely or in collaboration with others,
which relate to the actual or anticipated business or research of the Company,
which result from or are suggested by any work you may do for the Company, or
which result from use of the Company’s premises or the Company’s or its
customers’ property (collectively, the “Developments”) shall be the sole and
exclusive property of the Company.  You hereby assign to the Company your entire
right and interest in any such Developments, and will hereafter execute any
documents in connection therewith that the Company may reasonably request.  This
section does not apply to any inventions that you made prior to your employment
by the Company, or to any inventions that you develop entirely on your own time
without using any of the Company’s equipment, supplies or facilities, or the
Company’s or its customers’ confidential information which do not relate to the
Company’s business, anticipated research and development, or the work you have
performed for the Company.

 

6.                                       As an inducement to the Company to make
this offer to you, you represent and warrant that you are not a party to any
agreement or obligation for personal services, and there exists no impediment or
restraint, contractual or otherwise on your power, right or ability to accept
this offer and to perform the duties and obligations specified herein.

 

7.                                       You acknowledge and agree that so long
as you are an employee of the Company, you will respect and safeguard Company’s
trade secrets and confidential information. In the event of your involuntary
termination, other than for “cause”, or “Termination for Good Reason” as defined
in paragraph 8. (c) below, you will be eligible for the following severance
benefits:

 

3

--------------------------------------------------------------------------------


 

•                  Twelve months of salary continuance, including base and
target bonus, at the applicable rate in effect at the time of termination.

 

•                  Twelve months of continuing fringe benefits to the extent
plans permit continued participation. In any event, health and life insurance
will continue for the period of your contractual severance and the COBRA
election period will not commence until the expiration of that period.

 

8.               Definitions:

 

(a)                                  “Cause” shall mean your (i) conviction or
guilty plea of a felony involving fraud or dishonesty, (ii) theft or
embezzlement of property from the company, (iii) willful and continued refusal
to perform the duties of your position (other than any such failure resulting
from your incapacity due to physical or mental illness) or (iv) fraudulent
preparation of financial information of the Company.

 

(b)                                 For purposes of this agreement, a
significant diminution in pay or responsibility shall not have occurred if (i)
the amount of your bonus fluctuates due to performance considerations under the
Company’s incentive plan from time to time or (ii) you are transferred to a
position of comparable responsibility and compensation with the Company carrying
the title of President or higher, even though that position may report to an
officer who in turn reports to the Chief Executive Officer.

 

(c)                                  For purposes of this agreement,
“Termination for Good Reason” shall mean any of the following: (i) relocation of
the headquarters of the U. S. Pipe and Foundry Company more than fifty (50)
miles from the current location, without your concurrence, (ii) any material
breach by the Company of this agreement, (iii) a material change in the primary
line of business of U. S. Pipe and Foundry Company, excluding its subsidiaries
or (iv) any significant diminution in pay or responsibility as defined in (b)
above.

 

9.                                       You acknowledge and agree that you have
read this letter agreement carefully, have been advised by the Company to
consult with an attorney regarding its contents, and that you fully understand
the same.

 

10.                                 It is agreed and understood that this offer
letter, if and when accepted, shall constitute our entire agreement with respect
to the subject matter hereof and shall supersede all prior agreements,
discussions, understandings and proposals (written or oral) relating to your
employment with the Company.  This letter agreement will be interpreted under
and in accordance with the laws of the State of Florida without regard to
conflicts of laws.

 

4

--------------------------------------------------------------------------------


 

We are delighted that you have agreed to join Walter Industries, Inc. and look
forward to working with you.  If the terms contained within this letter are
acceptable, please sign one of the enclosed copies and return it to me.

 

 

Sincerely,

 

 

 

 

Don DeFosset

Chairman, President & CEO

Walter Industries, Inc.

 

 

ACCEPTANCE

 

I have read the foregoing, have been advised to consult with counsel of my
choice concerning the same, and I fully understand the same.  I approve and
accept the terms set forth above as governing my employment relationship with
the Company.

 

Signature

 

 

Date

 

 

5

--------------------------------------------------------------------------------
